DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three-piece primer insert recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 18 and 19 have been renumbered 17 and 18 respectively because the claims filed on 03/11/2021 lacked a claim 17.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, lines 13-14, the claim recites, “the three-piece primer insert”.  However, the specification does not describe a three-piece primer insert in any detail, nor is a “three-piece primer insert” depicted in the drawings.  In specification paragraph [0009], a three-piece primer insert is recited in claim 1 but not described in the specification in sufficient detail as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 4-5, “the substantially cylindrical coupling element”, lacks a proper antecedent basis because it has previously been referred to as a coupling element in line 4.  
In claim 1, lines 15-16, the limitation, “the three-piece primer insert”, lacks a proper antecedent basis.
In claim 1, lines 9 and 11, it is unclear if the term, “a polymer overmolding”, refers to the polymer overmolding previously recited in line 5, or to a different and separate polymer overmolding?
In claim 1, lines 19-21, it is unclear whether, “the substantially polymeric coupling end that extends over the substantially cylindrical polymeric coupling element and covers an circumferential surface of the primer flash hole aperture”, is describing the polymer overmoldings previously recited in lines 5, 9 and 11, or is referring to some other separate and distinct covering structure?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,293,727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-12 of the ‘727 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,280,596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-20 of the ‘596 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,255,649 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-15 of the ‘649 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,243,059 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-9 of the ‘059 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,243,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-12 of the ‘060 patent.


Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 10,962,338 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-18 of the ‘338 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,859,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-20 of the ‘352 patent.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,845,169 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-15 of the ‘169 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,546,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-11 of the ‘849 parent patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,561,543. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-19 of the ‘543 parent.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,885,551. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-24 of the ‘551 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,835,423. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-15 of the ‘423 patent.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,631,907. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-13 of the ‘907 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,240,905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-17 of the ‘905 patent.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,234,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-19 of the ‘249 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,466,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-17 of the ‘021 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,274,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-19 of the ‘293 patent.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,408,582 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by or obvious over claims 1-20 of the ‘582 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 10,466,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are obvious in view of claims 1-14 of the ‘020 patent.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,480,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are obvious in view of claims 1-16 of the ‘912 patent.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,488,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are obvious over claims 1-16 of the ‘165 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,480,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are obvious over claims 1-13 of the ‘911 patent.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,359,262 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are obvious over claims 1-20 of the ‘262 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,458,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are obvious over claims 1-20 of the ‘762 patent.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  “…and a groove in the primer recess positioned around the primer flash aperture adapted to receive a polymer overmolding, wherein the groove extends at least partially over the bottom surface and the circular recess side wall and the groove is adapted to receive polymer through the primer flash aperture and over the bottom surface and the circular recess side wall…wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element and into the primer flash hole aperture to the groove .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641